DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed 12/01/2021 has been entered.  Claims 36, 38, 40, 42, 42-45, 47-49 and 51 have been amended.  Claim 37 has been canceled.  Claims 36 and 38-55 are currently pending.
Response to Arguments
	Applicant’s arguments filed on 12/01/2021 have been fully considered but they are considered moot.  Independent claims 36 and 51 have been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36, 38-43, 45 and 50-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2011/0106026) over Robinson (US 2015/0119831).
	Regarding claim 36, Wu discloses a compression device (Fig. 23-26B) for treating a wound or incision ([0103]), the compression device comprising: a skin interface 2030 (contact layer 2030; see annotated Fig. 23 below) including a porous portion ([0104]) configured to be positioned in direct contact with at least a portion of a wound or incision ([0104]-[0105]); a sealing layer 2010 (sealant layer 2010, [0103]); 

    PNG
    media_image1.png
    542
    730
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    618
    730
    media_image2.png
    Greyscale


positioned over the skin interface and covered by the sealing layer (Figs, 23, 25B), wherein the compression element 2021 is configured to apply localized compression on the wound or 
	Wu in the embodiment of Figs. 23-26B does not explicitly disclose a sealing layer having a lower adhesive surface configured to be adhered to tissue adjacent at least the portion of the wound or incision and form a sealed space around the skin interface and the portion of the wound or incision.
	Wu in another embodiment of a compression device 100 for treating a wound or incision (Figs. 1A & 1B) teaches an analogous skin interface 130 (contact layer, [0056]) and an analogous sealing layer (sealant layer 110) having a lower adhesive surface ([0056]) configured to be adhered to tissue adjacent at least the portion of the wound or incision and form a sealed space around the skin interface and the portion of the wound or incision ([0039],[0056]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the sealant layer of the embodiment of the compression device for treating a wound or incision of the embodiment of Wu of Figs. 23-26B to have a lower adhesive surface configured to be adhered to tissue adjacent at least the portion of the wound or incision and form a sealed space around the skin interface and the portion of the wound or incision, as taught by the embodiment of Wu of Figs. 1A and 1B, in order to provide an improved compression device for treating wounds or incisions that has a sealant layer that protects the wound or incision from outside contaminants.  
Wu as combined discloses the invention as described above.  
Wu as combined does not disclose a skin interface comprising a gel.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the skin interface of the compression device for treating a wound or incision of Wu as combined comprises a gel, as taught by Robinson, in order to provide an improved compression device for treating a wound or incision that is comfortable to the user.
	Regarding claim 38, Wu as combined in view of Robinson discloses the invention as described above and further discloses wherein the porous portion of the skin interface is configured to underlie a porous region of a tension relief layer 2035 (tension relief conduit modules 2035, Wu [0103]) configured to relieve tension in skin around the wound or incision (Wu Fig. 23; [0103]-[0105]).
	Regarding claim 39, Wu as combined in view of Robinson discloses the invention as described above and further discloses wherein the skin interface is configured to be integrated with the tension relief layer (insofar as they are connected in use (Wu Fig. 23; [0103]-[0105]).
	Regarding claim 40, Wu as combined in view of Robinson discloses the invention as described above and further discloses wherein the skin interface comprises at least one of a silicone gel or polyurethane gel (Robinson, [0034]).
	Regarding claim 41, Wu as combined above in view of Robinson discloses the invention as described above and further discloses wherein the skin interface comprises an antimicrobial material (Wu [0104]).

	Regarding claim 43, Wu as combined in view of Robinson discloses the invention as described above and further discloses the compression element 2021 comprises at least one spacer element (support structure  2021 provides spacing as it is spaced from skin interface 2030; see annotated Fig. 23 and annotated Fig. 25B [underside of 2035] with regard to the 103 rejection to claim 3 and Fig.25B; thus 2021 provides space from skin interface 2030) configured to allow for passage of fluid therethrough (Wu [0106]).
	Regarding claim 45, Wu as combined in view of Robinson discloses the invention as described above and further discloses wherein the at least one spacer element is a first spacer element configured to be positioned immediately above an upper surface of the skin interface (see Fig. 25B which is a bottom view of Fig. 25A; see Fig. 23, first spacer element 2021 is located on the bottom of tension relief module 2035 which bottom location is immediately above an upper surface of the skin interface 2030; [0106]) such that the first spacer element is sandwiched between the skin interface 2030 and a lower surface of a central elastic region 2405; [105]) configured to relieve tension in skin around the wound or incision (Wu discloses structure capable of this intended use; conduit layer 2405 is a highly elastic material that allows the conduit layer to be placed over the top of the contact layer 2030 and to conform to the contours of the area of the skin trauma and to stretch, flex, bend and/or conform in response to body movement, [0105]).

	Regarding claim 50 Wu as combined in view of Robinson discloses the invention as described above and further discloses a second spacer element 2020 (support structure 2020, (Fig. 25A; [106]) configured to be positioned below an indicator layer 2610 (indicator 2610, Fig. 26A) such that the second spacer element is sandwiched between the indicator layer and the central elastic region 2405.
Regarding claim 51, Wu discloses (Fig. 23- Fig. 26B) a treatment system, the system comprising: a tension relief layer 2035 (tension relief conduit module 2035; [0103]; see annotated Fig. 26A below) 


    PNG
    media_image3.png
    611
    723
    media_image3.png
    Greyscale



comprising a central elastic region 2405 (conduit layer 2405, [0105]) coupled between a pair of opposing wings 2415c, 2415d (Fig. 24; see annotated Fig. 26A above), wherein at least a portion of each opposing wing of the pair of opposing wings has an adhesive lower surface ([0105]), wherein the pair of opposing wings are configured to be stretched away from one another towards a first tensile configuration, and wherein while held in the first tensile configuration ([0105]; [108];[109];[111]), the pair of opposing wings are configured to adhere to skin on 
Wu does not disclose that the sealing layer of the embodiment of Figs. 23-26B is configured to adhere to tissue adjacent the incision or wound forming a sealed space around at least a portion of the incision or wound.  
Wu in an embodiment of Figs. 28A-28B teaches a conformable sealing layer (sealant layer 2010; Fig. 24; sealant layer includes an adherent layer that is a hydrocolloid adhesive, [00117]) configured to adhere to tissue adjacent the incision or wound forming a sealed space around at least a portion of the incision or wound ([0116]; [0117]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the sealing layer of the treatment system of Wu such that 
Wu as combined discloses the invention as described above.
Wu as combined does not disclose a skin interface comprising a gel.
Robinson teaches an analogous device 102 for treating a wound or incision ([0024]) having an analogous skin interface 132 (base layer 132, Fig. 1, [0030]) comprising a gel ([0034]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the skin interface of the compression device for treating a wound or incision of Wu as combined comprises a gel, as taught by Robinson, in order to provide an improved compression device for treating a wound or incision that is comfortable to the user.
Regarding claim 52, Wu as combined in view of Robinson discloses the invention as described above and further discloses wherein the elongated extension portions are configured to mate in an interlocked arrangement (Wu Fig. 26; [0110], [0111]; interlock is defined as to join things together by means of parts that fit into other parts, macmillandictionary.com; it follows that pull tabs 2615[elongated extension portions] are interlocked as one tensioning alignment tab of the pull tab is capable of sliding into a recess of the  opposed pull tab).
Regarding claim 53, Wu as combined in view of Robinson discloses the invention as described above and further discloses wherein the elongated extension portions are configured 
Regarding claim 54, Wu as combined in view of Robinson discloses the invention as described above and further discloses wherein the conformable sealing layer comprises a pattern visible from its upper surface (Wu, [0120]).
Regarding claim 55, Wu as combined in view of Robinson discloses the invention as described above and further discloses a suction assembly 2040 (suction apparatus 2040; Fig. 23) configured to couple with the conformable sealing layer and apply negative pressure to the sealed space (Wu, [0103]).
Claim(s) 44 and 46-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (2011/0106026) in view of Robinson (US 2007/0265586) and in further view of Wu ‘744 (WO 2012/170744).
Regarding claim 44, Wu as combined in view of Robinson discloses the invention as described above and further discloses an elastic strip 2405 (conduit layer 2405, [0105]) including a porous region 2091 (conduit layer 2405 includes a central conduit passage 2026 that include openings 2091, [0106]) configured to allow fluid passage ([0106]), wherein the at least one spacer element 2021 is connected to an upper surface of the elastic strip (Wu [0106], Fig. 25B), and wherein the skin interface 2030 underlies the elastic strip  2405 opposite the at least one spacer element (see annotated Fig. 23 with regard to the 103 rejection to claim 1 and annotated Fig. 25B below).

    PNG
    media_image4.png
    681
    800
    media_image4.png
    Greyscale

Wu as combined in view of Robinson does not disclose a spacer element adhered to an upper surface of the elastic strip.
Wu ‘744 teaches an analogous device 100 (Fig. 1) for treating a wound or incision ([0041])  having an analogous elastic strip 105 (conduit body 105, [0047]) having an analogous upper surface (see annotated Fig. 6 below) 

    PNG
    media_image5.png
    554
    710
    media_image5.png
    Greyscale

and an analogous at least one spacer element 205 (support structures 205, [0047]) adhered to an upper surface of the analogous elastic strip (the conduit body 105 can have multi-component construction as seen in Fig. 6 where two or more components may be bonded together by adhesives, [0047]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the spacer element connected to the elastic strip of the compression device of Wu as combined in view of Robinson is adhered to an upper surface of the elastic strip, as taught by Wu ‘744 in order to provide an improved compression device where the spacer element is secured to the elastic strip.

Wu as combined in view of Robinson does not disclose wherein the first spacer element is configured to adhere to both an upper surface of the skin interface and the lower surface of the central elastic region.  
Wu ’744 teaches an analogous compression device (Figs. 10A, 10B)for treating a wound or incision having an analogous skin interface 1010 (elongate extension 1010 defining a skin-side portion of a conduit body, [0060], an analogous central elastic region 1014 (1014; Fig. 10B; [0060]) an analogous first spacer element 1012 (inner spacer 1012, [0060]) configured to adhere to both an to an upper surface of the skin interface ([0060]) and the lower surface of the central elastic region [0060])).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the first spacer of the compression device of Wu as combined in view of Robinson to be configured to adhere to both an upper surface of the skin interface and the lower surface of the central elastic region, as taught by Wu ‘744, to provide an improved compression device for treating a wound or incision that has a first spacer that is more likely to remain in position while the device is in use.  
Regarding claim 47,  Wu as combined in view of Robinson and Wu ‘744 discloses the invention as described above and further discloses wherein the at least one spacer element comprises at least one of a fabric, a foam, a gauze, or a mesh-like material configured to allow for passage of exudate therethrough (Wu ‘744, [0060]).

Regarding claim 49, Wu as combined in view of Johnson and Wu ‘744 discloses the invention as described above and further discloses wherein the at least one spacer element is configured to apply localized compression or pressure to the incision or wound to facilitate hemostasis (disclosed structure capable of this intended use), and wherein the at least one spacer element is configured to reduce localized tissue swelling (Wu ‘744, Fig. 10B; [0060]; also disclosed structure capable of this intended use).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36, 40, 51 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,555,838 in view of Wu (US 2011/0106026).  Although the claims at issue are not identical, they are not patentably distinct from one another.

Wu teaches an analogous a compression device (Fig. 23-26B) for treating a wound or incision ([0103]), the compression device comprising: a skin interface 2030 (contact layer 2030; see annotated Fig. 23 above) configured to be positioned in direct contact with at least a portion of a wound or incision ([0105]); a sealing layer 2010 (sealing layer 2010, [0103]); and a compression element 2021 (support structure 2021, [0106]; Fig. 25B; specification describes compression element as configured to apply localized compression on the wound or incision upon adhering the sealing element around the portion of the wound or incision; disclosed structure 2021 [compression element 2021]  is capable of providing localized compression on the wound or incision upon adhering the sealing element around the portion of the wound or incision) positioned over the skin interface and covered by the sealing layer, wherein the compression element 2021 is configured to apply localized compression on the wound or incision upon adhering the sealing layer to the tissue adjacent at least the portion of the wound or incision (support structure 2021 [compression element] is capable of the intended use of applying localized compression on the wound or incision upon adhering the sealing layer).

Patent claim 7 in view of Wu in the embodiment of Figs. 23-26B discloses the invention as described above.
Patent claim 7 in view of Wu in the embodiment of Figs. 23-26B does not explicitly disclose a sealing layer  having a lower adhesive surface configured to be adhered to tissue adjacent at least the portion of the wound or incision and form a sealed space around the skin interface and the portion of the wound or incision.
	Wu in another embodiment of a compression device 100 for treating a wound or incision (Figs. 1A & 1B) teaches an analogous skin interface 130 (contact layer, [0056]) and an analogous sealing layer (sealant layer 110) having a lower adhesive surface ([0056]) configured to be adhered to tissue adjacent at least the portion of the wound or incision and form a sealed space around the skin interface and the portion of the wound or incision ([0039],[0056]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the sealant layer of the embodiment of the compression device for treating a wound or incision of the embodiment of Patent claim 7 in view of Wu (embodiments Figs. 23-26B) to have a lower adhesive surface configured to be adhered to 
The limitations of application claim 40 are found in Patent claim 7.
Regarding application claim 51 all the elements are found in Patent claim 7 of US Patent No. 10,555,838 except for Claim 7 does not explicitly recite the elongated extension portions configured to prevent the pair of opposing wings from being stretched beyond a maximum distance.
Wu teaches (Fig. 23) an analogous treatment system, the system comprising: a tension relief layer 2035 (tension relief conduit module 2035; [0103]; see annotated Fig. 26A above) 
comprising a central elastic region 2405 (conduit layer 2405, [0105]) coupled between a pair of opposing wings (2415; Fig. 24), wherein at least a portion of each opposing wing of the pair of opposing wings has an adhesive lower surface ([0105]), wherein the pair of opposing wings are configured to be stretched away from one another towards a first tensile configuration, and wherein while held in the first tensile configuration ([0105]), the pair of opposing wings are configured to adhere to skin on opposing sides of an incision or wound ([0105]); elongated extension portions 2615 (opposing pull tabs 2615) configured to prevent the pair of opposing wings from being stretched beyond a maximum distance ([0108]-[0110]); a porous region (opening 2091 in central portion 2026; Fig. 25A )within the central elastic region configured to allow for a passage of material from the incision or wound to an upper surface of the tension 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to configure the elongated extension portions of the treatment system of Patent Claim 7 to prevent the pair of opposing wings from being stretched beyond a maximum distance, as taught by Wu, to prevent further injury to the wound.
The limitations of application claim 52 are found in Patent claim 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/G.M./Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786